DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0123461) in view of Lee et al. (2017/0200915).
Regarding claim 1, Kim et al. teach in figure 4 and related text a foldable display device comprising: 
a display panel 200 comprising a folding area FA and a non-folding area NFA (see figure 1A), the display panel having a front surface and a back surface; 
a window 300 adjacent the front surface of the display panel; 
an auxiliary layer 400 adjacent the back surface of the display panel; 

wherein when the foldable display device is unfolded, a width, in a direction parallel to a folding axis FA (see figure 1), of the window 300 at the folding area is greater than a width in the direction parallel to the folding axis, of the window at the non-folding area NFA (which is located adjacent to the FA, see figure 1).

Kim et al. do not teach a first adhesive layer between the display panel and the window.
Lee et al. teach in figure 4A and related text a first adhesive layer AD2 between the display panel DP and the window WD.
Lee et al. and Kim et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a first adhesive layer between the display panel and the window, as taught by Kim et al., in Lee et al.’s device in order to improve the structural integrity of the device.

Regarding claim 2, the breaking strength at the folding area is greater than a breaking strength at the non-folding area in prior art’s device because the entire folding area is thicker than at least some of the non-folding area as the edges of the non-folding area are thinner and thus weaker than that of the folding area.



Regarding claims 4 and 13, Kim et al. teach substantially the entire claimed structure, as applied to claim 1 above, including two opposite side surfaces that are perpendicular to a folding axis and opposite each other, and wherein a distance between the two opposite side surfaces of the window at the folding area is greater than a distance between the two opposite side surfaces of the window at the non-folding area.

Regarding claim 6, Kim et al. teach in figure 1A and related text that the two opposite side surfaces at the non-folding area are flat surfaces.

Regarding the claimed limitations of forming the two opposite side surfaces at the folding area as uncut surfaces, and to cut the two opposite side surfaces at the non-folding area (“the two opposite side surfaces at the folding area are uncut surfaces, and the two opposite side surfaces at the non-folding area are cut surfaces”), as recited in 
A “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
It is noted that to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950).

Regarding claim 7, Kim et al. teach in figure 1A and related text that respective widths of the display panel, the window, the auxiliary layer, the first adhesive layer, and the second adhesive layer at the non-folding area are substantially equal to each other.



Regarding claims 9-10, Kim et al. teach in figure 5 a reinforcing member 500-1, 500-2 at the cut surfaces, wherein the reinforcing member does not contact the uncut surfaces.

Regarding claims 11 and 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the window to comprise a tempered glass having a thickness in a range from about 10 pm to about 100 pm, in Kim et al.’s device in order to provide better protection to the device and in order to increase the strength and the reliability of the device.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the auxiliary layer to comprise any one of a protective film, a light blocking film, a reflective film, and a heat dissipation film, in Kim et al.’s device in order to provide better protection to the device.

Regarding claim 14, Kim et al. teach in figure 4 and related text that a width of the window at the folding area is greater than a width of the window at the non-folding area (see claim 1 above).

Regarding claim 15, the breaking strength at the folding area is greater than a breaking strength at the non-folding area in Kim et al.’s device because the entire folding area is 

Regarding claim 21, Kim et al. teach in figure 4 and related text that at least one of two opposite side surfaces of the window WD that are perpendicular to the folding axis FA includes a protruding portion.

Response to Arguments
1.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






O.N.								/ORI NADAV/
2/17/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800